This case, here after allowance of the defendant insurer’s application for direct appellate review, is the fifth case decided today involving stacking of underinsured motorist coverage in a motor vehicle insurance policy. It raises issues disposed of in LeCuyer v. Metropolitan Property & Liab. Ins. Co., ante 709 (1988), and in Moore v. Metropolitan Property & Liab. Ins. Co., ante 1010 (1988). The relevant policy was the 1983 standard motor vehicle policy, but the significant language is the same as that of the 1984 policy dealt with in the LeCuyer and Moore cases. The fact that each vehicle was listed on a separate coverage selections page makes no difference. The defendant insurer has paid $15,000 which is the single limit underinsured motorist coverage shown on the coverage selections page.
The judgment declaring that the plaintiff was entitled to stack his under-insured motorist coverage as to damages for injuries sustained in an October, 1983, accident is reversed, and a judgment, on the defendant’s motion for summary judgment, shall be entered declaring that the plaintiff is entitled to recover under his underinsured motorist coverage only once to the limit stated in his policy.

So ordered.